Name: 2002/299/EC: Commission Decision of 15 April 2002 conferring management of aid on implementing agencies for pre-accession measures in agriculture and rural development in the Slovak Republic in the pre-accession period
 Type: Decision
 Subject Matter: agricultural policy;  economic policy;  management;  European construction;  Europe;  regions and regional policy
 Date Published: 2002-04-18

 Avis juridique important|32002D02992002/299/EC: Commission Decision of 15 April 2002 conferring management of aid on implementing agencies for pre-accession measures in agriculture and rural development in the Slovak Republic in the pre-accession period Official Journal L 102 , 18/04/2002 P. 0034 - 0035Commission Decisionof 15 April 2002conferring management of aid on implementing agencies for pre-accession measures in agriculture and rural development in the Slovak Republic in the pre-accession period(2002/299/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1266/1999 of 21 June 1999 on coordinating aid to the applicant countries in the framework of the pre-accession strategy and amending Regulation (EEC) No 3906/89(1), and in particular Article 12(2) thereof,Having regard to Commission Regulation (EC) No 2222/2000 of 7 June 2000 laying down financial rules for the application of Council Regulation (EC) No 1268/1999 on Community support for pre-accession measures for agriculture and rural development in the applicant countries of central and eastern Europe in the pre-accession period(2), as amended by Regulation (EC) No 2252/2001(3), and in particular Article 3(2) thereof,Whereas:(1) In accordance with Article 4(5) of Council Regulation (EC) No 1268/1999 of 21 June 1999 on Community support for pre-accession measures for agriculture and rural development in the Applicant Countries of central and eastern Europe in the pre-accession period(4), as last amended by Regulation (EC) No 2500/2001(5), a programme for agriculture and rural development was approved by Commission Decision C(2000) 3327 final on 17 November 2000 for the Slovak Republic.(2) The Government of the Slovak Republic and the Commission, acting on behalf of the European Community, has signed on 26 March 2001 the Multiannual Financing Agreement laying down the technical, legal and administrative framework for the execution of the Sapard Programme.(3) Regulation (EC) No 1266/1999 provides that the ex-ante approval requirement referred to in Article 12(1) of Regulation (EC) No 1266/1999 may be waived on the basis of a case-by-case analysis of national and sectorial programme/project management capacity, financial control procedures and structures regarding public finance; Regulation (EC) No 2222/2000 provides for detailed rules for the carrying out of said analysis.(4) The competent authority of the Slovak Republic has appointed a Sapard Agency under the Ministry of Agriculture for the implementation of measures "Investments in agricultural enterprises", "Improvement of processing and marketing of agricultural and fish products", "Diversification activities in rural areas, only investments not involving infrastructure", "Forestry" and "Land consolidation" as defined in the Programme for Agriculture and Rural Development that was approved by Decision C(2000) 3327 final for the Slovak Republic; the National Fund Department within the Ministry of Finance has been appointed for the financial functions it is due to perform in the framework of the implementation of the Sapard programme.(5) On 25 January 2002 the Slovak authorities provided the revised list of eligible expenditure in conformity with Article 4(1), Section B of the Multiannual Financing Agreement; this did not give rise to objections by the Commission.(6) Pursuant to Regulation (EC) No 1266/1999 and Regulation (EC) No 2222/2000, the Commission has analysed the national and sectorial programme/project management capacity, financial control procedures and structures regarding public finance and has established that, for the implementation of the aforementioned measures, the Slovak Republic complies with the provisions of Articles 4 to 6 and of the Annex to Regulation (EC) No 2222/2000, with the minimum conditions set out in the Annex to Regulation (EC) No 1266/1999.(7) In particular, the Sapard Agency under the Ministry of Agriculture has implemented the following key accreditation criteria satisfactorily: written procedures, segregation of duties, pre-project approval and pre-payment checks, payment procedures, accounting procedures, computer security, internal audit, and, where appropriate, public procurement provisions.(8) The National Fund Department within the Ministry of Finance has implemented the following criteria satisfactorily for the financial functions it is due to perform in the framework of the implementation of the Sapard programme for the Slovak Republic: audit trail, treasury management, receipt of funds, disbursement to the Sapard Agency, computer security and internal audit.(9) It is therefore appropriate to waive the ex-ante approval requirement referred to in Article 12(1) of Regulation (EC) No 1266/1999 and to confer on the Sapard Agency under the Ministry of Agriculture and on the National Fund Department within the Ministry of Finance in the Slovak Republic the management of aid on a decentralised basis.(10) However, since the verifications carried out by the Commission are based on an operational, but not operating, system, it is therefore appropriate to confer the management of the Sapard Programme on the Sapard Agency under the Ministry of Agriculture and on the National Fund Department within the Ministry of Finance on a provisional basis.(11) Full conferral of management of the Sapard Programme is only envisaged after further verifications in order to ensure that the system operates satisfactorily have been carried out and after any recommendations the Commission may issue, with regard to the conferral of management of aid on the Sapard Agency under the Ministry of Agriculture and on the National Fund Department within the Ministry of Finance, have been implemented,HAS DECIDED AS FOLLOWS:Article 1The requirement of ex-ante approval by the Commission of project selection and contracting by the Slovak Republic is hereby waived.Article 2Management of the Sapard Programme is conferred on a provisional basis to:1. the Sapard Agency under the Ministry of Agriculture of the Slovak Republic, Dobrovicova 12; SK-81 266 Bratislava, for the implementation of measures "Investments in agricultural enterprises", "Improvement of processing and marketing of agricultural and fish products", "Diversification activities in rural areas, only investments not involving infrastructure", "Forestry" and "Land consolidation" as defined in the Programme for Agricultural and Rural Development that was approved by Decision C(2000) 3327 final; and2. the National Fund Department within the Ministry of Finance of the Slovak Republic, Stefanovicova 5; SK-81 782 Bratislava, for the financial functions it is due to perform in the framework of the implementation of the Sapard programme for the Slovak Republic.Done at Brussels, 15 April 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 161, 26.6.1999, p. 68.(2) OJ L 253, 7.10.2000, p. 5.(3) OJ L 304, 21.11.2001, p. 8.(4) OJ L 161, 21.6.1999, p. 87.(5) OJ L 342, 27.12.2001, p. 1.